[Cite as State v. Collins, 2018-Ohio-4857.]


                 Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 106545



                                              STATE OF OHIO

                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                       LORENZO COLLINS, JR.

                                                         DEFENDANT-APPELLANT




                                               JUDGMENT:
                                                AFFIRMED



                                       Criminal Appeal from the
                                Cuyahoga County Court of Common Pleas
                                      Case No. CR-17-618791-A

        BEFORE: Kilbane, J., E.A. Gallagher, A.J., and Laster Mays, J.

        RELEASED AND JOURNALIZED:                   December 6, 2018
ATTORNEY FOR APPELLANT

Brian R. McGraw
55 Public Square, Suite 2100
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
John Farley Hirschauer
Assistant County Prosecutor
The Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113

MARY EILEEN KILBANE, J.:

       {¶1}    Defendant-appellant, Lorenzo Collins, Jr. (“Collins”), appeals from his

convictions for aggravated robbery, robbery, and receiving stolen property. Collins challenges

the juvenile court’s discretionary transfer of this matter to the General Division of the Cuyahoga

County Court of Common Pleas (“general division” or “trial court”). For the reasons set forth

below, we affirm.

                                 Juvenile Delinquency Complaint

       {¶2}    In December 2016, Collins was charged in a juvenile delinquency complaint

arising out of a series of armed robberies in Cleveland’s Tremont neighborhood. The complaint

alleged that Collins committed three separate robberies in November 2016 along with his

younger brother, L.C. The state contended that the brothers were members of the Heartless

Felons gang and committed these robberies with the assistance of gang members. Collins was

15 years old at the time of the offenses. The complaint charged Collins with three counts each

of aggravated robbery, robbery, and kidnapping, as well as a single count of grand theft. A few
days after filing the delinquency complaint, the state moved the juvenile court to relinquish its

jurisdiction of this matter and transfer Collins to the general division for prosecution.

       {¶3}    At a February 2017 pretrial hearing, Collins’s juvenile trial counsel objected to the

state’s motion. In April 2017, the juvenile court held a probable cause hearing on the state’s

request for a transfer. At the hearing, Collins waived his right to a probable cause hearing. As

a result, the juvenile court determined there was probable cause establishing that Collins

committed the charged offenses, that those offenses would constitute a felony if committed by an

adult, and that Collins was at least 14 years old at the time of these offenses.

       {¶4}    In June 2017, the juvenile court held an amenability hearing. At this hearing, the

juvenile court granted the state’s request to incorporate testimony from the amenability hearing

related to Collins’s codefendant and younger brother, L.C. The juvenile court determined that

L.C. was amenable to rehabilitation in the juvenile system and declined to transfer jurisdiction of

his case to the general division.

                                    Testimony of Detective Beveridge

       {¶5}    At L.C.’s amenability hearing, Cleveland police Detective Robert Beveridge

(“Detective Beveridge”) testified that he investigated the robberies and had interviewed both

Collins and L.C. as part of his investigation. Detective Beveridge explained that both brothers

had confessed to committing the robberies, and Collins had admitted to wielding a handgun

during each of the three robberies. Detective Beveridge further explained his belief that the

brothers were members of the Heartless Felons gang. Detective Beveridge reviewed records of

both Collins and L.C.’s Facebook accounts. Both brothers claimed to be Heartless Felons on

their respective Facebook pages.
           {¶6}    The juvenile court also heard Detective Beveridge’s live testimony regarding his

investigation of the armed robberies, including a more detailed discussion of his review of

Collins’s Facebook records.         Detective Beveridge testified that he had reviewed private

Facebook messages between Collins and other Heartless Felons. Detective Beveridge described

a group message between Collins and a number of his Facebook friends discussing a surveillance

video still shot depicting one of the armed robberies that was shown on a local television news

station.

           {¶7}    In the message, Collins’s friend, “YodaBlock Ant,”  identified by Detective

Beveridge as A.J.  advised Collins that “[the local news station] got your face showing.”

Collins replied “I don’t know. I didn’t see the video. [S.R.] did.” Collins’s friend, S.R., told

the group “[y]’all need to chill” and assured Collins that his face was “not really” visible from

the still shot frame shown on the local news.

                                           Testimony of A.P.

           {¶8}    At L.C.’s amenability hearing, A.P. testified that he was standing on the sidewalk

in front of a Tremont townhouse  his place of employment  while talking on his cell phone.

A.P. observed two males walking in the middle of the road. The men said something to the

effect of “hey, what’s up?” A.P. acknowledged them with a head nod. As the men walked past

A.P., he turned because he sensed movement. The men came up behind him, flanking him on

both sides. One of the men pulled a gun out of his hoodie pocket and demanded A.P. give him

his phone.        A.P. complied and gave the man his phone.         Collins confessed to Detective

Beveridge to being the individual with the gun.

           {¶9} The men then demanded A.P. give them money. He replied that he did not have

any money on him. The men then asked for A.P.’s keys. A.P. reached in his pocket and
realized he did not have his keys on him. The men asked A.P. where his keys were, and A.P.

replied that they were “in the house.” The men asked A.P. who else was in the house. A.P.

replied “it’s a place of business” and that there were five people inside. The man with the gun

demanded that A.P. walk with them. As they walked, the men kept asking A.P. for money and

his cell phone pass code, which he gave them. A.P. walked down the street with the men until

they got into a passing silver car and left. Before the two men fled, the man with the gun

threatened A.P. “don’t report this or we’ll kill you. We know where you live.”

       {¶10} A.P. testified that he was “absolutely terrified” during the robbery. He explained

he had “never been more scared for my life, never felt my mortality more. I thought I was going

to die.” As a result of the incident, A.P. is now “afraid to go [to] downtown [Cleveland].” He

further explained that when he is in large crowds, his head is “constantly on a swivel,” and if

someone passes by him, he panics. The incident also affected A.P.’s concentration at work. He

explained that he used to be a top performer, but his productivity had drastically decreased since

he was robbed.

                                       Testimony of L.E.

       {¶11} At Collins’s amenability hearing, the juvenile court also heard the live testimony of

a second victim, L.E. L.E. explained that she was driving in the Tremont neighborhood a little

after noon when she stopped to run something to the front door of a home. As she got out of her

car, she was “rushed” by two men. One of the men presented a firearm and told L.E. to give him

her money. Collins confessed to Detective Beveridge to wielding a firearm during the robbery

of L.E. The man wedged himself between L.E. and her car door to get behind the steering

wheel. The other man ran around the car and entered L.E.’s vehicle through the passenger side.
L.E. grabbed the wheel, and the man in the driver’s seat hit the accelerator, causing the vehicle to

hit a nearby parked car.

       {¶12} L.E. explained that she was “in total shock and pretty terrified.” She was unsure

of why she grabbed the wheel of her car, explaining “under adrenaline you do weird things.”

L.E. further explained that she was dragged when the car accelerated, causing her ankle to

become badly scraped. After the car crash, the men grabbed L.E.’s purse, computer work bag,

and cell phone and ran away.

       {¶13} L.E. further testified that the robbery was “a big disruption in her life,” causing her

to now feel unsafe walking around the neighborhood. L.E.’s car was totaled as a result of the

accident. She also lost her computer, which was not insured, and the cash in her wallet.

       {¶14} At the conclusion of the state’s presentation of evidence, Collins’s counsel

stipulated to the Ohio Youth Assessment System (“OYAS”) and Juv.R. 30 reports. The OYAS

report detailed Collins’s tumultuous upbringing and unstable family life. Collins’s mother had

eight children with five different men. Collins’s mother and father both have a history of

substance abuse and criminal records. Collins’s father was convicted and sentenced to 113 years

in prison for murder and arson.

       {¶15} Cuyahoga County Department of Children and Family Services (“CCDCFS”)

removed Collins and two of his younger brothers from his mother’s custody on two separate

occasions  from 2006 to 2008, and again from 2010 until 2016. Collins and his brothers spent

time in foster care and living with a paternal cousin. Permanent custody of two of Collins’s

older half-siblings were granted to CCDCFS. Another one of Collins’s older half-siblings was

murdered at age five by that child’s father.
       {¶16} Collins attended 14 different schools, changing schools almost every school year.

Collins and L.C. began to use drugs, stopped attending school, and began committing robberies

after they began to associate with their older paternal cousin, Tremele Collins.           At the

amenability hearing, the defense contended that Tremele Collins was the “kingpin” behind the

robberies.

       {¶17} Collins’s Juv.R. 30(C) psychological evaluation report noted that Collins had been

previously diagnosed with Attention-Deficit/Hyperactivity Disorder (“ADHD”) and Adjustment

Disorder with mixed disturbances. Collins was given a full scale IQ test and obtained a result of

82, placing “him in the low average range of intellectual functioning for individuals his age.”

The report noted that Collins had obtained an IQ score of 79 in a previous test, which “appear[s]

to be consistent with this [current] testing.” The report also noted that this matter was Collins’s

first involvement with the juvenile justice system.

       {¶18} At the conclusion of the amenability hearing, the juvenile court considered the

relevant statutory factors on the record, found that Collins was not amenable to rehabilitation in

the juvenile system, and ordered Collins transferred to the general division.

                                         General Division

       {¶19} In June 2017, the juvenile court bound this matter over to the general division.

Collins was charged as an adult in an 11-count indictment. The indictment charged Collins with

three counts each of aggravated robbery, robbery, and kidnapping, as well as a single count each

of attempted grand theft and receiving stolen property. Each count of the indictment carried

one- and three-year firearm specifications. Additionally, each count of aggravated robbery,

robbery, and kidnapping carried criminal gang activity specifications.
          {¶20} In October 2017, Collins pled guilty, pursuant to a plea agreement with the state, to

a single count of aggravated robbery (Count 1), three counts of robbery (Counts 2, 5, and 10),

and a single count of receiving stolen property (Count 8). Counts 1, 2, 5, and 10 each carried a

criminal gang activity specification and a one-year firearm specification.

          {¶21} In November 2017, the trial court sentenced Collins to an aggregate 12 years in

prison. At the sentencing hearing, the trial court determined that Counts 1 and 2 (aggravated

robbery and robbery, respectively) merge for purposes of sentencing. The state elected to

proceed to sentencing on Count 1. On Count 1, the trial court sentenced Collins to a mandatory

one-year prison term on the firearm specification, a mandatory three-year prison term on the

criminal gang activity specification, and an eight-year prison term on the base charge of

aggravated robbery. With regard to Counts 5 and 10, the trial court sentenced Collins to a

mandatory one-year prison term on the firearm specification, a mandatory three-year prison term

on the criminal gang activity specification, and seven years each on the base counts of robbery.

The trial court further sentenced Collins to a one-year prison term for the single count of

receiving stolen property  Count 8. The trial court ordered the one-year firearm specifications

and the three-year criminal gang activity specifications on Counts 1, 5, and 10 to all run

concurrently to each other. The trial court further ordered all base offenses to run concurrently,

for a total aggregate term of 12 years.

          {¶22} It is from this order that Collins appeals, raising a single assignment of error for our

review:

                                       Assignment of Error One

          The Juvenile Court abused its discretion when it determined that [15 year-old]
          Collins was not amenable to treatment in the juvenile system, in violation of R.C.
          2152.12(B), Fifth and Fourteenth Amendments to the U.S. Constitution, and
          Article I, Section 10, Ohio Constitution.
                                       Discretionary Bindover

       {¶23} Collins argues that the juvenile court abused its discretion when it determined that

he was not amenable to the care and rehabilitation of the juvenile system and relinquished

jurisdiction of this matter to the general division.

       {¶24} R.C. 2152.10(B) provides for discretionary transfer to the general division of a

child alleged to be a juvenile delinquent.

       Unless the child is subject to mandatory transfer, if a child is fourteen years of age
       or older at the time of the act charged and if the child is charged with an act that
       would be a felony if committed by an adult, the child is eligible for discretionary
       transfer to the appropriate court for criminal prosecution. In determining whether
       to transfer the child for criminal prosecution, the juvenile court shall follow the
       procedures in [R.C. 2152.12].

       {¶25} Under R.C. 2152.12(B), after a complaint has been filed charging a child with

offenses that would be a felony if committed by an adult, a juvenile court may transfer

jurisdiction to the general division of the common pleas court if it finds that: (1) the child was 14

years of age or older at the time of the act; (2) there is probable cause that the child committed

the act; and (3) the child is not amenable to rehabilitation within the juvenile justice system, and

to ensure the safety of the community, the child should be subject to adult sanctions. State v.

Jones, 8th Dist. Cuyahoga No. 99044, 2013-Ohio-3725, ¶ 7.

       {¶26} In making this amenability determination, the juvenile court must consider whether

the applicable factors in favor of transferring jurisdiction under R.C. 2152.12(D) outweigh the

applicable factors against transfer under R.C. 2152.12(E). R.C. 2152.12(B)(3). In addition to

the factors specifically listed in the statute, the juvenile court is instructed to consider “any other

relevant factors.” R.C. 2152.12(D) and (E). The specific factors the juvenile court relied upon
to authorize the transfer must appear in the record. R.C. 2152.12(B)(3); State v. Poole, 8th

Dist. Cuyahoga No. 98153, 2012-Ohio-5739, ¶ 3.

       {¶27} This court reviews the juvenile court’s amenability determination under R.C.

2152.12 for an abuse of discretion. State v. Johnson, 2015-Ohio-96, 27 N.E.3d 9, ¶ 36 (8th

Dist.). “Indeed, a ‘juvenile court enjoys wide latitude to retain or relinquish jurisdiction.’” Id.,

quoting State v. Watson, 47 Ohio St. 3d 93, 95, 547 N.E.2d 1181 (1989). We, therefore, will not

reverse a juvenile court’s decision to relinquish its jurisdiction to the general division unless the

decision was unreasonable, arbitrary, or unconscionable. State v. Adams, 62 Ohio St. 2d 151,

157, 404 N.E.2d 144 (1980).

       {¶28} As discussed above, the juvenile court must consider whether any of the following

factors in favor of transfer under R.C. 2152.12(D) apply:

       (1) The victim of the act charged suffered physical or psychological harm, or
       serious economic harm, as a result of the alleged act.

       (2) The physical or psychological harm suffered by the victim due to the alleged
       act of the child was exacerbated because of the physical or psychological
       vulnerability or the age of the victim.

       (3) The child’s relationship with the victim facilitated the act charged.

       (4) The child allegedly committed the act charged for hire or as part of a gang or
       other organized criminal activity.

       (5) The child had a firearm on or about the child’s person or under the child’s
       control at the time of the act charged, the act charged is not a violation of [R.C.
       2923.12], and the child, during the commission of the act charged, allegedly used
       or displayed the firearm, brandished the firearm, or indicated that the child
       possessed a firearm.

       (6) At the time of the act charged, the child was awaiting adjudication or

       disposition as a delinquent child, was under a community control sanction, or was

       on parole for a prior delinquent child adjudication or conviction.
       (7) The results of any previous juvenile sanctions and programs indicate that the
       rehabilitation of the child will not occur in the juvenile system.

       (8) The child is emotionally, physically, or psychologically mature enough for the
       transfer.
       (9) There is not sufficient time to rehabilitate the child within the juvenile system.

       {¶29} The court must also consider whether any of the following factors against transfer

under R.C. 2152.12(E) apply:

       (1) The victim induced or facilitated the act charged.

       (2) The child acted under provocation in allegedly committing the act charged.

       (3) The child was not the principal actor in the act charged, or, at the time of the
       act charged, the child was under the negative influence or coercion of another
       person.

       (4) The child did not cause physical harm to any person or property, or have
       reasonable cause to believe that harm of that nature would occur, in allegedly
       committing the act charged.

       (5) The child previously has not been adjudicated a delinquent child.

       (6) The child is not emotionally, physically, or psychologically mature enough for
       the transfer.

       (7) The child has a mental illness or is a mentally retarded person.

       (8) There is sufficient time to rehabilitate the child within the juvenile system and
       the level of security available in the juvenile system provides a reasonable
       assurance of public safety.

       {¶30} In the instant case, the juvenile court found four of the nine factors applicable in

favor of transferring jurisdiction under R.C. 2152.12(D) and two of the eight factors against

transfer under R.C. 2152.12(E). The juvenile court stated on the record and in its journal entry

that it found relevant to Collins the following four factors in favor of transfer under R.C.

2152.12(D):

       (1) The victim(s) suffered physical or psychological harm, or serious economic
       harm, as a result of the alleged act.
         ***

         (4) The child allegedly committed the act charged for hire as part of a gang or
         other organized criminal activity.

         (5) The child had a firearm on or about the child’s person or under the child’s
         control at the time of the act charged, and the act charged is not a violation of R.C.
         2923.12, and the child, during the commission of the act charged, allegedly used
         or displayed the firearm, brandished the firearm, or indicated that the child
         possessed a firearm.

         ***

         (8) The child is emotionally, physically, or psychologically mature enough for the

         transfer.

         {¶31} Conversely, the juvenile court found relevant to Collins the following two factors

against transfer under R.C. 2152.12(E):

         (5) The child previously has not been adjudicated a delinquent child.

         ***

         (8) There is sufficient time to rehabilitate the child within the juvenile system, and

         the level of security available in the juvenile system provides a reasonable

         assurance of public safety.

         {¶32} Collins does not dispute the trial court’s application of the foregoing factors. He

does, however, argue that the juvenile court erred in rejecting his defense counsel’s “sound

arguments” for the application of three additional factors against transfer to the general division.

Specifically, Collins argues that the factors under R.C. 2152.12(E)(4), (6) and (7) should also

apply.

         {¶33} As discussed above, R.C. 2152.12(E)(4) provides “[t]he child did not cause

physical harm to any person or property, or have reasonable cause to believe that harm of that
nature would occur, in allegedly committing the act charged.” Collins argues this factor should

apply because the physical harm he caused was limited to only one of the three victims. We

disagree.

       {¶34} The juvenile court heard L.E. testify that Collins wedged himself behind her to

enter the driver’s seat of her car while brandishing a firearm. Collins proceeded to accelerate the

car while L.E. was standing outside the car and hanging onto the steering wheel, causing her to

be dragged by the car and resulting in injury to her leg and ankle. Thus, the trial court did not

err by declining to find that Collins “did not cause physical harm to any person * * *” since the

record demonstrates otherwise.

       {¶35} Collins also argues that R.C. 2152.12(E)(6) should apply because he “is not

emotionally, physically, or psychologically mature enough for the transfer.” Id. In support of

this argument, Collins cites to his young age and his unstable upbringing as detailed in the OYAS

and Juv.R. 30 reports. At the conclusion of the amenability hearing, the juvenile court explained

its finding that this factor did not apply, noting that “the summation of the psychological

evaluation does not indicate that [Collins] is not emotionally, physically[,] and psychologically

mature enough for transfer.”      We agree.     These reports detail Collins’s difficult life and

tumultuous childhood, but we do not find that they indicate that Collins is not emotionally,

physically, or psychologically mature enough to be tried as an adult.

       {¶36} Collins also argues that the record supports application of the factor listed under

R.C. 2152.12(E)(7)  “the child has a mental illness or intellectual disability.” In support of this

argument, Collins notes that the Juv.R. 30 report indicates that he has “a borderline IQ (79) and

prior mental health diagnoses.” At the conclusion of the amenability hearing, the juvenile court

reasoned that the psychological evaluation did not indicate that Collins is “suffering from any
severe mental illness.” The juvenile court further found that this factor did not apply because

the psychological evaluation did not demonstrate that Collins was intellectually disabled but,

rather, “his IQ is at the level of borderline intellectual functioning.” Indeed, the Juv.R. 30 report

notes that Collins is in “the low average range of intellectual functioning for individuals his age.”

 Accordingly, we do not find the trial court erred in declining to apply the factor listed under

R.C. 2152.12(E)(7) to Collins.

       {¶37} The record demonstrates that the juvenile court carefully considered the factors

under R.C. 2152.12(D) and (E), and ultimately determined that the factors in favor of transfer

outweighed the factors in favor of the juvenile court retaining jurisdiction. The record supports

the juvenile court’s resolution of the statutory factors. Therefore, we do not find that the

juvenile court’s decision to transfer Collins to the general division constitutes an abuse of

discretion.

       {¶38} Accordingly, the sole assignment of error is overruled.

       {¶39} Judgment affirmed.

       Costs waived.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution. The defendant’s conviction having been affirmed,

any bail pending appeal is terminated.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




MARY EILEEN KILBANE, JUDGE
EILEEN A. GALLAGHER, A.J., and
ANITA LASTER MAYS, J., CONCUR